Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/28/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Miao (US 2016/0330541) in view of Russell et al. (US 2009/0091655).
Regarding claim 1, Miao teaches a system for synchronizing audio-video playback (Figs. 1, 2 and 6), comprising:
an electronic device (Figs. 1, 2, and 6, client device 210); and 
a primary audio device (Figs. 1, 2 and 6, device 201) configured to:
wirelessly receive, from the electronic device, a first portion of audio data for playback with the primary audio device, and a second portion of audio data for playback 
wirelessly transmit the second portion of audio data to the second audio device (Figs. 1, 2 and 6, link 207 is used to transmit the second audio data for playback to the device 202);
wirelessly receive an acknowledgment signal from the second audio device, the acknowledgment signal acknowledges receipt of the second portion of audio data at the second audio device (Figs. 1, 2 and 6, and paragraphs 25 and 53 teaches acknowledgment signal sent by device 202 back towards the transmitting device);
determine an audio delay time based on receipt of the acknowledgment signal (paragraph 53 teaches calculating a delay by calculating a latency based on ping time or other metric);
determine a change in audio delay time between the audio delay time and a previous audio delay time (paragraph 53 teaches calculating a delay by calculating a latency based on ping time or other metric. The latency is calculated continually (paragraphs 25 and 52-53 teaches that the latency calculation changes based on multiple reasons, including, propagation time, packet delivery time, processing delay… etc.) and therefore the current latency will always reflect the changes in a previous delay to a current delay since the previous delay would have already been implemented for delayed playback on device 201. Alternatively, the latency calculated is by adding the delay in both directions between two devices 201 and 202, and therefore, the determined change in audio delay time is calculated by adding the delay time in both directions which is used by device 201 to delay playback by that specific delay amount);

While Miao teaches that the latency is transferred back to device 201 to alter the playback delay, fails to explicitly teach, however, Russell teaches the claimed:
wirelessly transmit the audio delay time to the electronic device based on a determination that the absolute value of the change in audio delay time is greater than the threshold, the audio delay time accounts for a latency caused by wirelessly transmitting the second portion of audio data from the primary audio device to the second audio device (Figs. 1-3 teaches wherein stereo wireless headset transmits the delay time back to a client device when the delay time is above a predetermined threshold (see 340 is Fig. 3)); 
wherein the electronic device is configured to delay a video playback based on the audio delay time (Figs. 1-3, wherein 350 teaches that the client device delays the playback of video frames in accordance with the delay time calculated by the stereo wireless headset).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Russell into Miao such that Miao’s delay time between two headsets can be sent back to the client device of Russell to delay the video playback time, because said incorporation allows for the benefit of improving user experience by making the video playback and audio playback synchronized (para. 18).
Regarding claim 2, Miao teaches the claimed wherein the primary audio device uses Bluetooth communication to receive the first portion of audio data and the second portion of audio data from the electronic device, and to transmit the audio 
Regarding claim 3, Miao teaches using Bluetooth profile to connect the two headsets, but fails to, however, Russell teaches the claimed wherein the primary audio device utilizes an Advanced Audio Distribution Profile (A2DP) or an Audio/Video Remote Control Profile (AVRCP) to transmit the audio delay time to the electronic device (paragraph 11).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Russell into Maio by allowing Maio to use A2DP or AVRCP profile for its headsets because said incorporation allows for the benefit of improving the user experience by allowing user control instructions to be transmitted over the Bluetooth connection.
Claim 4 is rejected for the same reasons as discussed in claim 1 above with regards to the primary playback device that performs the functionalities as listed in claim 4.
Regarding claim 6, Maio teaches the claimed wherein Bluetooth communication is used for wirelessly receiving the first portion of audio data and the second portion of audio data, and for wirelessly transmitting the audio delay time to the electronic device (paragraphs 17 and 32 teaches the devices using Bluetooth communication between the client device 210, device 201 and device 202).
Regarding claim 7, Miao teaches using Bluetooth profile to connect the two headsets, but fails to, however, Russell teaches the claimed wherein the primary audio device utilizes an Advanced Audio Distribution Profile (A2DP) or an 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Russell into Maio by allowing Maio to use A2DP or AVRCP profile for its headsets because said incorporation allows for the benefit of improving the user experience by allowing user control instructions to be transmitted over the Bluetooth connection.
Regarding claim 8, Maio teaches the claimed wherein determining the audio time delay comprises determining a time difference between transmitting the second portion of audio and receiving the acknowledgment signal from the second audio device, and dividing the time difference by two (paragraph 25 teaches a situation wherein the ping time is taken at 0.5 to calculate the latency).
Regarding claim 9, Maio teaches the claimed as discussed in claim 1 above and furthermore, Maio teaches the primary device comprising a communications interface (Fig. 3, RF System / Radio) and a control circuits (Fig. 3, Processors, Logic/Circuitry) configured to carry out the method of claim 4.
Method claim 10 is rejected for the same reasons as discussed in system claim 1 above since the system claim performs the method as claimed.
Regarding claim 11, Maio teaches the claimed wherein the steps of wirelessly receiving the first portion of audio data and the second portion of audio data from the electronic device, and transmitting the audio delay time to the electronic device are performed using Bluetooth communication (paragraphs 17 and 32 teaches the devices 
Regarding claim 12, Miao teaches using Bluetooth profile to connect the two headsets, but fails to, however, Russell teaches the claimed wherein the step of wirelessly transmitting the audio delay time to the electronic device utilizes an Advanced Audio Distribution Profile (A2DP) or an Audio/Video Remote Control Profile (AVRCP) (paragraph 11).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Russell into Maio by allowing Maio to use A2DP or AVRCP profile for its headsets because said incorporation allows for the benefit of improving the user experience by allowing user control instructions to be transmitted over the Bluetooth connection.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Miao (US 2016/0330541) in view of Russell et al. (US 2009/0091655) and further in view of Stilwell et al. (US 2018/0167149).
Regarding claims 5 and 13, while Miao and Russell teaches a system wherein the latency is calculated between an electronic device, a first playback device and a second playback device, including the ability to receive an acknowledgement signal from the first and second playback devices, however, fails to teach the aspect of determining that the second audio device did not receive the second portion of audio. Therefore, Miao and Russell fails to teach, however, Stilwell teaches the claimed further comprising: determining that the second audio device did not receive the second portion each of the one or more Bluetooth device should transmit an “audio received” response when a time mark is sent to them. Furthermore, paragraph 12 more specifically teaches that the lag delay is calculated based on the audio received response from each of the one or more Bluetooth devices); and adjusting the audio delay time to account for audio playback by only the primary audio device (paragraph 12 and Fig. 7 teaches adjusting the lag delay for only the devices that responds with an “audio received” response).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Stilwell into the system of Miao and Russell because said incorporation would allow for the benefit of improving synchronization between the Bluetooth audio playback devices and the video playback (Stilwell: Abstract and paragraph 13).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sharma (US 2008/0242229) teaches a plurality of headsets using Bluetooth being connected in series and delays playback on each of the playback devices.
Gha et al. (US 8,199,780) teaches a Bluetooth headset playback device that transmit delay information back to the source to synchronize its playback with the video device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GELEK W TOPGYAL whose telephone number is (571)272-8891.  The examiner can normally be reached on M-F (9:30-6 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GELEK W TOPGYAL/           Primary Examiner, Art Unit 2481